IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                      §
PETITION OF KIM MCMANUS                   §       No. 274, 2014
FOR A WRIT OF CERTIORARI                  §

                            Submitted: June 18, 2014
                             Decided: July 29, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                    ORDER

        This 29th day of July 2014, upon consideration of the petitioner’s

“Complaint in Proceedings for Extraordinary Writ,”1 it appears to the Court

that:

        (1)   The petitioner, Kim McManus, requests this Court to issue an

extraordinary writ of certiorari to review the Superior Court’s dismissal of

the writ of certiorari she filed in that court seeking review of an order of a

three-Justice panel of the Justice of the Peace Court granting a writ of

possession to McManus’ landlord.           The Superior Court docket in Civil

Action No. N14A-004-001 reflects that the Superior Court entered an order

on April 30, 2014, which denied McManus’ motion for reargument and

dismissed her petition for a writ of certiorari for failing to allege any error of

law in the Justice of the Peace Court’s panel decision dated April 14, 2014.


1
  On June 18, 2014, the Attorney General, on behalf of the Justice of the Peace Court,
indicated that the court did not intend to participate in this proceeding.
          (2)    A writ of certiorari is an extraordinary remedy that is used to

correct errors of law in the trial court proceedings that are apparent on the

face of the record.2 This Court will not exercise its original jurisdiction to

review a case on a writ of certiorari if the petitioner has another available

avenue for review.3

          (3)    In this case, McManus had a right to appeal to this Court from

the Superior Court’s dismissal of her petition for a writ of certiorari.4

McManus has, in fact, exercised her right to appeal the Superior Court’s

final judgment.5         Under the circumstances, this Court has no original

jurisdiction to consider McManus’ petition for certiorari review.

          NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

certiorari is DISMISSED.

                                              BY THE COURT:

                                              /s/ Henry duPont Ridgely
                                                    Justice




2
    In re Butler, 609 A.2d 1080, 1081 (Del. 1992).
3
    Id.
4
    See Maddrey v. Justice of the Peace Court 13, 956 A.2d 1204 (Del. 2008).
5
    See McManus v. Justice of the Peace Court 13, No. 221, 2014.

                                             -2-